BLUE, Judge.
Dolphin Cove Association, Inc., appeals the trial court’s denial of a motion for leave to amend a complaint to add a prayer for punitive damages. We conclude the reason given by the trial court in denying the motion for leave to amend was not appropriate and therefore, we reverse and remand.
The trial court in the order appealed stated, “that the motion to amend is denied for the reason that plaintiff’s complaint, when measured by the evidence proffered in support of that complaint, fails to state a factual predicate that could permit the imposition of punitive damages under the clear mandate of Florida law.” The parties stipulate this products liability action arose before the effective date of section 768.72, Florida Statutes (1986), which requires an evidentiary basis for pleading punitive damages.
We hold the trial judge abused his discretion in denying the motion on the basis of his perception of the proffered evidence which might be available at trial. Prejudging the evidence is not a proper vehicle for the court’s denial of the motion to amend. Accordingly, we reverse and remand to the trial court for reconsideration of the motion for leave to amend.
FRANK, A.C.J., and PATTERSON, J., concur.